SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

532
CA 15-01047
PRESENT: CENTRA, J.P., LINDLEY, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF THE APPLICATION OF MELISSA C.
ENGLAND AND BENJAMIN K. CAMPBELL, AS PERSONAL
REPRESENTATIVES OF THE ESTATE OF HAZARD K.
CAMPBELL, SR., AND HSBC BANK USA, N.A., AS
CO-TRUSTEES, PETITIONERS-RESPONDENTS,
                                                   MEMORANDUM AND ORDER
FOR THE JUDICIAL SETTLEMENT OF THE FIRST
INTERMEDIATE ACCOUNT AS TRUSTEES OF TRUST BY
MARJORIE K.C. KLOPP, DATED OCTOBER 11, 1961,
GRANTOR, FOR THE BENEFIT OF THE ISSUE OF
GRACIA M. CAMPBELL (FORMERLY KNOWN AS GRACIA C.
FLICKINGER), FOR THE PERIOD FROM OCTOBER 11,
1961 TO MAY 9, 2012.
-----------------------------------------------
GRACIA E. CAMPBELL, CLARISSA VAIDA, AND HEATHER
BYRNE, RESPONDENTS-APPELLANTS.
(APPEAL NO. 3.)


LAWRENCE J. KONCELIK, JR., EAST HAMPTON, FOR RESPONDENTS-APPELLANTS.

PHILLIPS LYTLE LLP, BUFFALO (AMANDA L. LOWE OF COUNSEL), FOR
PETITIONERS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered May 5, 2015. The order, among other things,
granted petitioners’ motion for attorneys’ fees and costs and denied
respondents’ cross motion to disgorge fees.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying that part of the motion
seeking attorneys’ fees and costs, and as modified the order is
affirmed without costs, and the matter is remitted to Supreme Court,
Erie County, for a determination of reasonable attorneys’ fees and
costs in accordance with the same memorandum as in Matter of HSBC Bank
USA, N.A. (Campbell) ([appeal No. 1] ___ AD3d ___ [May 5, 2017]).




Entered:    May 5, 2017                           Frances E. Cafarell
                                                  Clerk of the Court